—In an action to recover on a promissory note, the defendants Window Doctor of Staten Island, Inc., and Anthony Soraci appeal from an order of the Supreme Court, Richmond County (Leone, J.), entered May 7, 1990, which denied their motion to vacate a judgment of the same court, entered November 29, 1989, upon their default in answering, and which is in favor of the plaintiff and against them in the principal sum of $106,839.07. Justice Rosenblatt has been substituted for the late Justice Lawrence (22 NYCRR 670.1 [c]).
Ordered that the order is affirmed, with costs.
This appeal, originally heard in November 1994, was held in abeyance pending the determination of a petition in bankruptcy filed by the appellant Anthony Soraci. The parties failed to notify this Court that the bankruptcy proceeding was concluded.
The Supreme Court did not improvidently exercise its discretion in refusing to vacate the judgment entered against the appellants upon their default in answering the complaint. The appellants failed to establish a reasonable excuse for their default (see, Putney v Pearlman, 203 AD2d 333; Fennell v Mason, 204 AD2d 599; Schiavetta v McKeon, 190 AD2d 724; De Vito v Marine Midland Bank, 100 AD2d 530, 531; Di Gangi v Schiffgens, 90 AD2d 805). Bracken, J. P., Rosenblatt, Friedmann and Goldstein, JJ., concur.